Citation Nr: 0123383	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected lumbosacral strain.


[Whether a June 29, 1981 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for 
degenerative disc disease of the lumbosacral spine should be 
revised or reversed on the grounds of clear and unmistakable 
error will be the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office  in Chicago, Illinois 
(the RO).

The issue of entitlement to an increased (compensable) 
evaluation for service-connected lumbosacral strain will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  Service connection was denied for degenerative disc 
disease (DDD) of the lumbosacral spine in a Board decision 
dated in June 1981.  Service connection was denied for 
degenerative arthritis, also called degenerative joint 
disease (DJD), of the lumbosacral spine in an unappealed RO 
rating decision dated in November 1981.  Service connection 
for degenerative disease of the lumbosacral spine was 
subsequently denied in a July 1993 RO rating decision which 
was not appealed. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claims of entitlement to service connection for DDD 
and DJD of the lumbosacral spine has not been received since 
the July 1993 rating decision.



CONCLUSION OF LAW

New and material evidence to reopen the veteran's finally 
denied claims for service connection for DDD and DJD of the 
lumbosacral spine has not been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for DDD and DJD of the lumbosacral spine, which 
was last finally denied by an RO rating decision in July 
1993.

In the interest of clarity, the Board will initially review 
the law, regulations and court decisions which are pertinent 
to the claim.  The factual background will be briefly 
described.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 and Supp 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  There must 
be new and material evidence as to each and every aspect of 
the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The VCAA is 
thus applicable to this case.  

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001); 
38 C.F.R. § 3.156(a), 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a)).

In this case, the veteran received ample notice of the kinds 
of evidence which would serve to reopen his claim, in 
particular in the November 1998 rating decision and April 
1999 Statement of the Case.  He was afforded the opportunity 
to present evidence and argument in support of his claim.  
His representative presented argument on his behalf directly 
to the Board in May and June 2000.  The Board believes, based 
on the record in this case, that insofar as the VCAA is 
applicable, its provisions have been satisfied by the actions 
of the RO.

Factual Background

The "old" evidence

An attempt to reopen the veteran's claim of entitlement to 
service connection for DDD and DJD of the lumbosacral spine 
was most recently denied in an unappealed  July 1993 rating 
decision on the basis that no new and material evidence had 
been submitted showing that either disability was present in 
service or manifested to a compensable degree within a year 
after service discharge.

The evidence on file at the time of the July 1993 rating 
decision consisted of the veteran's service medical records, 
VA examination reports dated from September 1948 to May 1993, 
a VA hospital report dated in April and May 1951, private 
medical records dated through November 1979, a statement in 
support of the veteran's claim from R.M.F. that was received 
in November 1979, and a November 1979 VA outpatient record.  

Service medical records reveal that the veteran was 
hospitalized from October to November 1944 for a penetrating 
wound on the right side of the forehead as the result of 
enemy shell fragments.  The veteran complained during 
hospitalization of mild lumbar back pain, and physical 
examination revealed mild tenderness in the region of the 
second and third lumbar vertebrae.  X-rays of the lumbosacral 
spine in October 1944 did not show any spondylolisthesis, 
spondylolysis, or arthritic process; there was spina bifida 
occulta of the first sacral segment.  Lumbosacral strain was 
diagnosed.  No musculoskeletal defects were noted on 
discharge examination in October 1945.

On VA examination in September 1948, the veteran noted a 
shrapnel wound of the forehead and complained of intermittent 
back pain.  The veteran noted that his back was originally 
injured about 10 days prior to his shrapnel injury of the 
head in October 1944 when two large artillery shells exploded 
close to him.  He did not report to sick bay until he was 
hospitalized for his head injury.  He was described as in 
good general physical condition and able to do arduous work.  
There was normal motion of the back in all directions.

An October 1948 rating decision granted entitlement to 
service connection for residuals of a shell fragment wound 
scar of the forehead and for residuals of lumbosacral strain; 
the scar was assigned a 10 percent evaluation and the back 
disability was assigned a noncompensable evaluation, both of 
which became effective on October 13, 1945.

The veteran was hospitalized at a VA hospital from May to 
June 1951 with complaints of back pain, with some radiation 
down the back of the right thigh.  Physical examination 
revealed tenderness over the lumbosacral region and slight 
tenderness over the right sacroiliac joint.  X-rays of the 
back showed evidence of spina bifida occulta of the first 
sacral segment and questionable second sacral segment; there 
was also marginal sclerosis of the right sacroiliac joint 
spaces, which was thought to possibly indicate early and 
minimal osteoarthritic changes.  The diagnosis was 
lumbosacral strain, chronic, moderate in degree.

According to an April 30, 1956 VA orthopedic examination 
report, the veteran noted daily back pain, which was not 
severe enough to warrant going to bed.  He was working as a 
painter.  On physical examination, the veteran walked without 
a limp and had no difficulty in undressing or climbing on the 
examination table.  He was able to stand on his toes and 
squat down without difficulty.  Movement of the spine was 
free and unrestricted in all directions, and the spinal 
muscles did not show any evidence of atrophy, fibrosis or 
contracture.  The diagnosis was that there was no orthopedic 
disease of the low back.

The veteran complained on VA orthopedic and surgical 
examination in March 1978 of aching type pain in the 
lumbosacral area with radiation down the posterior aspect of 
the buttock and along the femur.  Physical examination of the 
back showed a normal vertebral column alignment without spasm 
or edema.  Back range of motion was normal.  X-rays of the 
low back revealed degenerative changes along the anterior 
vertebral bodies of L2, L4, and L5.  The diagnoses were 
history of lumbosacral strain with no functional back 
impairment found at the time of examination, occasionally 
symptomatic; and DJD of the lumbosacral spine by X-ray, 
unrelated to lumbosacral strain.

According to a June1978 statement from J.R.G., M.D., the 
veteran was hospitalized in February 1978 with back and 
abdominal pain.  Extensive work up revealed rather severe 
spurring of L3 and L4, probably secondary to osteoarthritis 
and DDD due to old trauma.  

According to a June 1978 statement from H.F.W., M.D., who 
examined the veteran in March 1978 for back disability, the 
X-ray findings of lumbar osteoarthritis were of long standing 
origin and might date back to the veteran's service-connected 
back injury.

The veteran complained on VA orthopedic examination in August 
1978 of low back pain with radiation into the right lower 
extremity.  On physical examination of the low back, there 
was normal vertebral alignment without spasm or tenderness.  
The veteran had full mobility, although he complained of 
slight pain on right lateral bending.  The diagnosis was 
chronic lumbosacral strain, unchanged since past examination.

According to an October 1979 statement in support of the 
veteran's claim from R.M.F., he had known the veteran for 
many years and had heard the veteran say that his back 
problems began in service.

According to a November 1979 statement from Dr. J.R.G., the 
veteran had been hospitalized in October 1979 due to 
osteoarthritis and degenerative disc disease of the lumbar 
spine with radiculitis into the right leg.  It was noted that 
X-rays of the lumbar spine revealed no change from the X-rays 
taken in 1978, which showed osteoarthritis of the lumbar 
spine and some spurring in this area.

A VA outpatient record dated in November 1979 contains a 
diagnosis of back arthritis.

A January 1980 rating decision denied entitlement to service 
connection for DDD of the lumbosacral spine, and the veteran 
was notified of the decision later in January 1980.

Added to the file in February 1980 were records of VA 
hospitalization in December 1979, in which the veteran 
complaining of back pain along with right hip and leg pain; 
he said that the pain had increased since October 1979.  X-
rays of the lumbosacral spine showed multiple areas of spur 
formation at L2, L4, and L5 with normal sacroiliac joints.  
The diagnosis was lumbar osteoarthritis.

A notice of disagreement to the denial of service connection 
for back disability was received from the veteran in June 
1980, and a statement of the case was issued in August 1980.  
A substantive appeal was received from the veteran in 
September 1980.  

In a June 29, 1981 decision, the Board denied service 
connection for degenerative disc disease of the lumbosacral 
spine.  In essence, the Board found that there was no 
evidence of degenerative disc disease in service or within a 
year of service discharge and that the post-service evidence 
on file did not show findings of degenerative disc disease 
confirmed by radiologic examination or neurologic testing.

A November 1981 rating decision denied entitlement to service 
connection for DJD of the lumbosacral spine, and the veteran 
was notified later in November 1981; he did not file an 
appeal.  According to a July 1993 rating decision, new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for degenerative 
disease of the lumbosacral spine.  A notice of disagreement 
was received from the veteran in December 1993, and a 
statement of the case sent to the veteran in August 1994 
continued to deny entitlement to service connection for DDD 
and DJD of the lumbosacral spine because new and material 
evidence had not been submitted.  A substantive appeal was 
not received on these issues within the required 60 days 
noted in the statement of the case.

The veteran complained on VA examination in May 1993 of a 
history of back pain since service and of radiation of pain 
down the right leg.  It was noted that he was unsteady on his 
feet during most of the examination.  X-rays of the 
lumbosacral spine showed DDD and vacuum effect at L5.  
History of low back pain was diagnosed.

The July 1993 rating decision

The July 1993 RO rating decision confirmed and continued 
previous denials of service connection for DDD and DJD of the 
veteran's lumbar spine.  The RO specifically determined that 
"there has been no evidence presented to show that the 
condition was incurred in or aggravated by his military 
service or within one year of his release from active duty."  
The veteran was notified of this denial by letter from the RO 
dated July 29, 1993.  He filed a Notice of Disagreement in 
December 1993.  The RO issued a Statement of the Case in 
August 1994.  The veteran did not file a substantive appeal 
and indeed did not contact the RO again until April 1997.  

Additional evidence

Pertinent evidence received by VA after the July 1993 rating 
decision consists of VA outpatient records dated from April 
1996 to August 1998, VA examination reports dated in July 
1997, and additional private medical records dated from 
December 1997 to August 1998.

VA outpatient records beginning in April 1996 reveal 
assessments in April 1996 of chronic low back pain, lumbar 
spondylosis of L5-S1, and history of old injury.  

The veteran complained on VA examination in July 1997 of 
essentially constant back discomfort.  He had worked in the 
shipping department of a magazine production company and was 
retired.  It was noted that X-rays of the lumbosacral spine 
showed generalized osteoporosis, minimal levoscoliosis, and 
mild to moderate degenerative spondylosis of the lumbar spine 
with DDD of L5-S1.  The diagnoses were history of lumbosacral 
strain during World War II; and the X-ray findings.  It was 
the examiner's opinion that the X-ray findings noted above 
appeared to result from the veteran's occupation and his 
obesity.

Private treatment records beginning in December 1997 reveal 
that the veteran was receiving epidural steroid injections; 
impressions included DDD, lumbago, possible radicular 
symptoms, and spinal canal stenosis.

Analysis

There must be new and material evidence as to any aspect of 
the veteran's claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The RO's July 1993 rating decision in essence denied the 
veteran's attempt to reopen his claims for entitlement to 
service connection for DDD and DJD of the lumbosacral spine 
on the basis that these disabilities had not been 
demonstrated in service or within the one year presumptive 
period after service.  The evidence of record prior to July 
1993 did not show DDD or DJD of the lumbosacral spine until 
March 1978, many years after his discharge from service.  
Moreover, it was noted on VA examination in March 1978 that 
the veteran's DJD of the lumbosacral spine was unrelated to 
his service-connected lumbosacral strain.  

The Board notes in passing, with respect to the pre-1993 
evidence,  that although Dr. H.F.W. noted in June 1978 that 
the veteran's osteoarthritis and spur formation appeared to 
be longstanding and might date back to his service-connected 
back injury, Dr. W. only referred to the possibility of a 
causal connection between the veteran's DJD and his military 
service and that Dr. W. did not provide any supporting data 
for this conclusion.  Cf. Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) [a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative].

The medical evidence added to the record since the July 1993 
rating decision is essentially cumulative in nature.  That 
evidence continues to show a history of degenerative disease 
of the lumbosacral spine many years after the veteran's 
discharge from service.  The evidence received since July 
1993 includes no evidence of a nexus between the veteran's 
degenerative disease, either DDD or DJD, of the lumbosacral 
spine and his military service.  Cf. Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992).  In fact, it was noted by the VA 
examiner in July 1997 that the lumbosacral X-ray findings, 
including degenerative disease, appeared to be the result of 
the veteran's prior employment and of his obesity.  A 
required element of the veteran's claim, evidence of a 
connection between the claimed disability and the veteran's 
service, is still missing.  Therefore, the evidence added to 
the record is not so significant by itself or when considered 
in the context of the evidence previously of record that it 
must be considered in order to fairly decide the merits of 
the claims.  Accordingly, it is not new and material.

The veteran's own recent statements are to the effect that he 
has DDD and DJD due to service.  In essence, these recent 
statements are repetitious of statements made by the veteran 
which were of record in July 1993.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992) [appellant's recent statements 
which are reiterative of previous assertions are not new].  
Moreover, lay assertions of medical causation are not new and 
material evidence.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically stated: "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108." See also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) .  It is now well-established that the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
veteran's own recent statements are neither new or material 
and cannot serve to reopen his claim.

In summary, for the reasons and bases expressed above, the 
veteran's claims of entitlement to service connection for DDD 
and DJD of the lumbosacral spine are not reopened.  The 
benefits sought on appeal remain denied.


ORDER

New and material evidence not having been submitted, 
reopening of the veteran's claims for service connection for 
DDD and DJD of the lumbosacral spine are denied.  


REMAND

The remaining issue on appeal is entitlement to an increased 
(compensable) evaluation for lumbosacral strain, which is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board notes that the most recent VA examination on file, 
dated in July 1997 and now more than four years old, includes 
a comment that the veteran " . . . could have continued 
lumbosacral strains that are aggravated by the massive 
obesity and the initial injury that occurred during World War 
II."  The Board finds this comment to be confusing in 
relation to whether the veteran has pain on motion due to 
lumbosacral strain.  Additionally, diagnoses in a May 1998 
treatment record from J.R.S., D.O. include exacerbation of 
chronic low back pain and lumbosacral strain/sprain (right 
quadratus lumborum syndrome).  Consequently, it is unclear 
whether the veteran currently has lumbosacral strain and, if 
so, its severity.
In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the issue 
still on appeal, entitlement to an 
increased disability rating for service-
connected lumbosacral strain.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of any service-
connected lumbosacral strain.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner.  
The examiner should describe any and all 
symptomatology due to the veteran's 
service-connected lumbosacral strain, and 
should distinguish manifestations of the 
service-connected lumbosacral strain from 
those of any non service-connected back 
disability, to include degenerative 
disease. The report of the examination 
should be associated with the veteran's 
VA claims folder.

4.   The RO should then review the 
veteran's claims folder and ensure that 
all developmental actions have been 
completed.  The RO should undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA.  The RO should then 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



